Citation Nr: 1010770	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  94-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to an increased rating for recurrent 
dislocation of right shoulder, evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for left ear hearing 
loss prior to March 24, 2003, evaluated as noncompensable and 
entitlement an increased rating for bilateral hearing loss, 
evaluated as 10 percent disabling as of March 24, 2003.

5.  Entitlement to special monthly compensation (SMC) based 
on need for regular aid and attendance of another person or 
by reason of being housebound.

6.  Entitlement to financial assistance in obtaining an 
automobile with adaptive equipment or adaptive equipment 
only.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

8.  Entitlement to financial assistance in acquiring 
specially adapted housing or special home adaptions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1953.

This matter has a lengthy procedural history and returns to 
the Board of Veterans' Appeals (Board) following Remands 
issued in April 1996, May 2000 and February 2009.  This 
matter was originally on appeal to the Board of Veterans' 
Appeals (Board) from rating decisions dated in October 1991 
and March 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The record reflects that the Veteran has presented testimony 
at a November 1992 RO hearing before a Hearing Officer, a 
July 1999 Travel Board hearing before a Veterans Law Judge 
who is no longer employed by the Board, and a January 2009 
Travel Board hearing before the undersigned Veterans Law 
Judge. The transcripts of the hearings are associated with 
the claims file and have been reviewed.

In regard to the July 1999 Board hearing, the Board notes 
that the Veteran is typically notified by VA that the 
Veterans Law Judge who conducted his or her hearing is no 
longer employed by the Board and offered the opportunity to 
testify at another hearing pursuant to 38 C.F.R. § 20.717.  
However, after review of the record, it appears that the 
Veteran did not receive such notification in this case. 
Nonetheless, as the Veteran was provided with another Travel 
Board hearing in January 2009 with respect to the issues on 
appeal, the absence of the notification is not prejudicial to 
the Veteran.
 
The Board observes that in the July 1999 Board hearing the 
Veteran's representative raised the issue that the Veteran's 
arthritis of the right shoulder is secondary to the Veteran's 
recurrent dislocations of the right shoulder.  The 
representative requested that the Board to consider the 
additional disability of the arthritis in the right shoulder.  
Thus, entitlement to service connection compensation for 
right shoulder arthritis is not on appeal before the Board 
and the proper course of action is to refer it to the RO for 
development and consideration.

Please note this appeal has been advanced on the Board's 
docket due to the Veteran's advanced age pursuant to 38 
C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a TDIU and financial assistance 
in acquiring specially adapted housing or special home 
adaptions are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current bilateral degenerative joint disease of the 
knees are not related to military service.

2.  The preponderance of the evidence shows that the 
Veteran's left arm disability is not related to military 
service.

3.  The evidence of record reveals that the Veteran's right 
shoulder disability is manifested by infrequent episodes and 
guarding of movement only at shoulder level with flexion 
limited to 80 degrees and abduction limited to 110 degrees at 
the worst indicative of limitation of motion at the shoulder 
level.  

4. Prior to March 24, 2003, the Veteran was not service-
connected for right ear hearing loss and the evidence of 
records showed that the Veteran's service-connected left ear 
hearing loss was manifested by Level III hearing acuity in 
the left ear.

5.  As of March 24, 2003, the Veteran's service-connected 
bilateral hearing loss was manifested by Level IV hearing 
acuity in the right ear and Level V hearing acuity in the 
left ear in the October 2003 VA audiogram evaluation and 
Level IV hearing acuity in the right ear and Level III 
hearing acuity in the left ear at the June 2009 VA audiogram 
evaluation.

6.  The Veteran is service connected for the following 
disabilities: left urethral stricture secondary to radiation 
fibrosis, rated as 30 percent disabling; posttraumatic stress 
disorder, rated as 30 percent disabling, recurrent 
dislocation of right shoulder, rated as 20 percent disabling, 
duodenal ulcer, rated as 10 percent disabling, bilateral 
hearing loss rated as 10 percent disabling and laceration of 
the scalp, rated as 0 percent disabling.  

7.  The Veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disorders and the weight of the evidence 
indicate that he is not bedridden or helpless due to his 
service-connected disorders. 

8.  The Veteran's service-connected disorders do not render 
him unable to care for most of his daily personal needs 
without regular personal assistance from others, nor do they 
result in an inability to protect himself from the hazards 
and dangers of his daily environment.

9.  The Veteran's service-connected disabilities do not 
result in loss or permanent loss of use of one or both feet, 
loss or permanent loss of use of one or both hands, ankylosis 
of one or both knees or one or both hips, or permanent 
impairment of vision of both eyes.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the bilateral knees were 
not incurred in or aggravated by active service, nor may it 
be presumed related to service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left arm disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  The schedular criteria for an evaluation in excess of 20 
percent for recurrent dislocation of the right shoulder have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203 
(2009).

4.  The schedular criteria for a compensable rating for 
service-connected left ear hearing loss prior to March 24, 
2003 have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2009).

5.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected bilateral hearing loss as of 
March 24, 2003 have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

4.  The criteria for an award of SMC, based on the need for 
the regular aid and attendance of another person or on being 
housebound, have not been met. 38 U.S.C.A. § 114, 1502, 1521, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.350, 
3.351, 3.352 (2009).

7.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.808, 4.63 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A May 2009 VCAA letter informed the Veteran of the 
information and evidence necessary to substantiate his claims 
for special monthly compensation based on need for regular 
aid and attendance of another person or by reason of being 
housebound and financial assistance in obtaining an 
automobile with adaptive equipment or adaptive equipment 
only.  The letter also notified the Veteran of his and VA's 
respective duties for obtaining evidence.  The Board notes 
that VA's duty to notify the Veteran was satisfied after the 
initial AOJ decision.  This error is not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ 
readjudicated the case by way of the October 2009 
supplemental statement of the case after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Thus, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

The Board finds that the May 2009 VCAA letter satisfied the 
duty to notify provisions with respect to the Veteran's 
service connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the letter advised the Veteran what 
information and evidence was needed to substantiate his 
service connection claims for degenerative joint disease of 
the knees and a left arm disorder.  The Veteran was notified 
of how VA determines the disability rating and effective date 
if his claim is granted.  The letter also informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  The letter requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran.  

However, the May 2009 VCAA letter was provided to the Veteran 
after the initial AOJ decision.  The Board finds that this 
error is not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  The Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  In addition, the AOJ readjudicated the case by way 
of the supplemental statement of the case issued in October 
2009 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary (1) notify the claimant that 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes," and that 
the range of disability applied may be between 0 and 100 
percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated on other grounds sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life").

A May 2009 VCAA letter notified the Veteran that he may 
submit evidence showing that his service-connected recurrent 
dislocation of the right shoulder and bilateral hearing loss 
have increased in severity.  The RO informed the Veteran of 
the types of medical or lay evidence that he may submit.  
Specifically, the Veteran was informed that evidence that may 
show an increase in severity might be a statement from his 
doctor containing physical and clinical findings, results 
from laboratory tests or x-rays and the dates of examinations 
and tests.  He was also informed that he could provide lay 
statements from individuals who are able to describe from 
their own knowledge and personal observations in what manner 
his disability has become worse.  The letter notified the 
Veteran that he could provide statements from his employer as 
to job performance, lost time or other information regarding 
how his condition affects his ability to work.  The Veteran 
was informed of his and VA's respective duties for obtaining 
evidence.  The letter also notified the Veteran of how VA 
determines disability ratings and effective dates.  

Nonetheless, the duty to notify the Veteran on how to 
substantiate his increased rating claims was satisfied 
subsequent the initial AOJ decision.  The Board has 
determined that the timing error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  The Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond.  In addition, the 
AOJ readjudicated the case by way of the supplemental 
statement of the case issued in October 2009 after the notice 
was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records from 1987 to October 2009, and VA 
examination reports dated in November 1991, September 2003, 
October 2003, August 2005, October 2005, July 2006 and June 
2009.

The Veteran was provided with VA examinations in October 2005 
and July 2006 for the specific purpose of evaluating the 
current severity of his disabilities to determine whether his 
service-connected disabilities render him housebound and/or 
in need of regular aid and attendance.  The examination 
reports of record reflect that all relevant and pertinent 
findings were reported, including any functional impact on 
the Veteran's daily life.  Furthermore, the VA examination 
reports describe the functional impact of the Veteran's 
disabilities and contain an opinion as to whether the Veteran 
is housebound and/or in need of regular aid and attendance as 
a result of his disabilities.  As such, the Board finds that 
the Veteran was provided with an examination that is adequate 
for rating purposes and which complies with the May 2000 
remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998); 38 C.F.R. § 4.2 (2009).  See also Barr v. Nicholson, 
21 Vet. App. 303, 311 (200) (VA must ensure that any VA 
examination undertaken during an appeal is adequate for 
rating purposes).  

With respect to the Veteran's increased rating claims for 
bilateral hearing loss and recurrent dislocation of the right 
shoulder, the October 2003, August 2005 and June 2009 VA 
examination reports reflect that the examiners conducted a 
review of the Veteran's claims file in addition to obtaining 
an oral history and an evaluation of the Veteran.  The 
examiners documented in detail the claimed symptoms and the 
effect those symptoms have on his occupational functioning 
and daily activities.  Thus, the Board concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  The Board also finds that the October 
2003, August 2005 and June 2009 VA examination reports 
substantially comply with the May 2000 and February 2009 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board acknowledges that regarding VA audiological 
examinations, a VA audiologist, in addition to dictating 
objective test results, must fully describe the functional 
effects caused by a hearing disability in his or her final 
report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
In this regard, a June 2009 VA audiological examination 
reported documented that the Veteran's chief complaint was 
that people had to speak loudly for him to hear.  With 
respect to the effects of his hearing loss on occupational 
functioning and daily activities the examination report 
reveals that his hearing difficulty causes him to have to 
speak loudly.  The Veteran lives with his son and his hearing 
loss upsets him and makes him feel like a burden on his 
family.  The examiner noted that the Veteran is confined to a 
wheelchair and does not work.  Accordingly, the Board finds 
that the audiologist fully described the functional effects 
caused by the hearing disability in her report.

The Board observes that the Veteran was not provided with a 
medical examination or opinion with respect to his service 
connection claims for bilateral degenerative joint disease of 
the knees and a left arm disorder.  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability or symptoms of a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The medical evidence of record does not indicate that the 
Veteran was treated for degenerative joint disease in service 
or any credible indication that the Veteran's degenerative 
joint disease of the knees may be related to service.  In 
addition, there is no evidence of a left arm disorder in 
service and the record does not suggest that the Veteran's 
current hemiparesis of the left side is related to service.  
In light of the absence of any evidence of the claimed 
disabilities in service or any credible suggesting a link of 
Veteran's current bilateral degenerative joint disease of the 
knee or a left arm disorder to service, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
those claims.

The Board notes that the issues on appeal were remanded by 
the Board in April 1996, May 2000 and February 2009.  The 
April 1996 remand requested that the RO schedule the Veteran 
for a Board hearing.  The record contains transcripts of a 
July 1999 Travel Board hearing and a January 2009 Travel 
Board hearing.  Thus, the Board finds that the RO complied 
with the April 1996 Board remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The May 2000 Board remand requested that the RO attempt to 
obtain or request the Veteran to submit post-service 
treatment records from Fort McArthur in San Pedro, California 
and at the U.S. Naval Hospital in Long Beach, California.  
The RO attempted to obtain treatment records from Fort 
McArthur in San Pedro, California and Long Beach Naval 
Hospital.  As both medical centers had been closed, VA 
conducted a search through the Personnel Information Exchange 
System (PIES).  In November 2002, the RO received the 
response to limit the search time frame to twelve months or 
less.  The RO sent a letter in December 2002 to the Veteran 
requesting him to provide the RO with the specific dates he 
was treated for his claimed disabilities before a search can 
be conducted at the archives records center.  The Veteran 
responded in December 2002 that he did not possess any 
medical records.  Accordingly, the Board has determined that 
the RO substantially complied with the May 2000 directive.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the May 2000 Remand directed the RO 
to request the Social Security Administration (SSA) to 
furnish all medical records and administrative decisions 
pertaining to the Veteran's grant of disability benefits.  In 
October 2002, the RO was informed that SSA could not send the 
medical records requested because they were unable to locate 
the information.  As the RO attempted to obtain the Veteran's 
SSA disability records, the Board finds the RO substantially 
complied with the May 2000 directive.  

The February 2009 Board remand requested that the Veteran be 
provided with appropriate VCAA notice with respect to the 
Veteran's claims as required by 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. 3.159.  As discussed in detail above, a May 
2009 VCAA letter satisfied the duty to notify provisions with 
respect to the Veteran's claims on appeal.  Thus, the RO 
complied with the May 2000 directive.  See Stegall v. West, 
11 Vet. App. 268 (1998).

There is no indication in the file that there are additional 
relevant records available that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, the disorder 
will still be service connected if it is observed in service 
or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Whether medical 
evidence or lay evidence is sufficient to relate the current 
disorder to the in-service symptomatology depends on the 
nature of the disorder in question.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  Service connection may be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be presumed for certain 
chronic diseases, such as in this case arthritis, which are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Bilateral Degenerative Joint Disease of the Knees

In assessing whether the Veteran is entitled to service 
connection for bilateral arthritis of the knees, the evidence 
of record must show that the Veteran currently has that 
disability.  VA treatment records reveal that the Veteran has 
a current diagnosis of bilateral degenerative joint disease 
of the knees.  Thus, the Board finds that the Veteran has the 
claimed disability.

Nevertheless, the medical evidence does not show that the 
Veteran's current bilateral degenerative joint disease of the 
knees are related to active military service or manifested to 
a compensable degree within one year of discharge, or 
manifested a continuity of symptomatology indicative of a 
bilateral knee disorder in the first several years after 
discharge from military service.  The service medical records 
do not show any complaints of or treatment for a knee problem 
during active military service.  The Veteran's separation 
examination dated in June 1953 reveals that the Veteran's 
lower extremities were evaluated as clinically normal and the 
record did not document that the Veteran had any complaints 
of or problems with his lower extremities.  The first medical 
evidence of a diagnosis of degenerative joint disease of the 
knees was in 1987, approximately 34 years after discharge 
from active service.  Furthermore, the Veteran testified in 
January 2009 that his physician first diagnosed him with 
bilateral degenerative joint disease of the knees 
approximately twenty years ago.  See January 2009 Hearing 
Transcript at 18.  The Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service that resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).   Furthermore, the 
record does not contain any opinion from a medical specialist 
indicating that the Veteran's current bilateral degenerative 
joint diseases of the knees are etiologically related to 
military service.  Accordingly, the Board finds this evidence 
persuasive in showing that the Veteran's bilateral 
degenerative joint disease of the knees is not related to his 
military service.  

The Veteran contends that his bilateral degenerative joint 
disease of the knees is related to military service.  Lay 
persons can provide an account of observable symptoms, such 
as pain in his legs.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion on the etiology of degenerative 
joint disease has no probative value because lay persons are 
not competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current bilateral degenerative joint disease of the 
knees and his military service to include any knee injuries 
during service.

The Board recognizes that the Veteran contends that he 
injured his knees when he fell down a hill during military 
service and that his knees have gradually been giving out 
since military service.  See November 1992 RO Hearing 
Transcript.  In this case, the Board finds that the Veteran 
is competent to report symptoms of knee pain and giving way 
since service.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999) (Veteran is competent to testify regarding continuous 
knee pain since service).  However, the Board has determined 
that these statements are not credible as they are 
inconsistent with other evidence of record.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (in evaluating the evidence of 
record, and weighing the credibility of the appellant's lay 
statements, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  In this regard, the Veteran did 
not mention any bilateral knee pain or disorders when he 
first filed a claim for service connection after discharge 
from military service in 1953.  Furthermore, in a July 1967 
VA examination, the Veteran did not report any knee pain or 
giving way as a present complaint.  The first medical 
evidence of complaints of bilateral knee pain was in 1987.  A 
November 1987 VA treatment record documents that the Veteran 
has degenerative joint disease of the knees, which is 
probably related to his occupation as a barber.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the Veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Veteran's claim for entitlement to service connection for 
bilateral degenerative joint disease of the knees is not 
warranted. 

Left Arm Disorder

In September 1991, the Veteran filed a service connection 
claim for impairment of the left humerus, loss of use of the 
left arm and fine motor function of the left hand.  He 
contends that his left arm disorder is related to an injury 
to his left arm when he fell during military service.

The medical evidence of record indicates that the Veteran has 
left hemiparesis with weakness and pain of the left upper 
extremity.  See October 1991 VA examination. Thus, the 
Veteran has a current diagnosis of a left arm disability.

A review of the Veteran's service treatment records indicate 
that the Veteran did not injure his left arm or shoulder 
during military service.  In this regard, the Board notes 
that an undated clinical record documented that the Veteran 
had a history of a left shoulder dislocation that was reduced 
by his parent with no further treatment required.  A May 1953 
service treatment record shows that the Veteran's right 
shoulder had full range of motion and strength and it 
appeared to be normal and stable.  The physician provided an 
impression of recurrent dislocation of the right shoulder.  
It appears that the record originally stated that the left 
shoulder had full range of motion with an impression of 
recurrent dislocation of the left shoulder, but it was 
corrected to refer to the right shoulder. 

There is nothing else in the service treatment records that 
suggest the Veteran injured his left shoulder in service.  
The Board observes that numerous records indicate that the 
Veteran injured his right shoulder in service and he had 
recurrent dislocations of the right shoulder during military 
service.  An August 1952 hospital report revealed that the 
Veteran was admitted due to a dislocated right shoulder.  The 
physician noted that the Veteran reported that this was the 
first time he dislocated his right shoulder; however, he had 
dislocated his left shoulder three to four years ago, post 
operative and good.  He was discharged from the hospital with 
a diagnosis of recurrent dislocation of the right shoulder.  
In addition, an August 1952 casualty report noted that the 
Veteran had recurrent dislocation of the right shoulder 
incurred when the Veteran fell in North Korea in August 1952.  
A September 1952 service record provided the Veteran with a 
physical profile of "3" for dislocation of the right 
shoulder indicating the Veteran's right shoulder injury 
required assignment restrictions.  A June 1953 treatment 
record documented recurrent dislocation of the humerus 
shoulder and joint due to trauma in August 1953.  A clinical 
history report documented that the Veteran had four right 
shoulder dislocations.  There was no mention of any left 
shoulder problems or dislocations.  The June 1953 separation 
examination noted that the Veteran's upper extremities were 
evaluated as clinically normal.  There was no indication of a 
left arm disorder in the report.  

Furthermore, the Board observes that during the November 1992 
RO hearing the Veteran testified that his right shoulder was 
the one that was injured during military service.  In 
addition, during the August 2005 VA examination for the right 
shoulder, the Veteran stated that he fell and injured his 
right shoulder, not his left shoulder, during military 
service.  Based on the foregoing, the Board finds that the 
overall evidence shows that the Veteran did not injure his 
left arm or left shoulder during military service.  

The Board notes that the Veteran's VA treatment records all 
attribute the impairment of his left arm to the stroke he had 
in 1991.  See August 1991 private treatment record, VA 
treatment records dated in July 1996, August 2005 VA 
examination.  There is no competent medical opinion in the 
record indicating that the Veteran's current left arm 
disorder is related to any injury during military service.  

The only opinion linking the Veteran's current left arm 
disorder to service is that of the Veteran.  The Veteran, as 
a lay person, is not competent to provide an opinion 
concerning medical causation of weakness or paralysis of the 
arm.  Grottveit, 5 Vet. App. at 93; see Espiritu, 2 Vet. App. 
at 494.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.   Based on the evidence discussed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a left arm disorder is not warranted. 

III.  Merits of the Claims for an Increased Rating	
  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Recurrent Dislocation of Right Shoulder 

The Veteran is currently evaluated as 20 percent disabling 
for service-connected recurrent dislocation of the right 
shoulder under 38 C.F.R. § 4.17a, Diagnostic Code 5202 for 
other impairment of the humerus, recurrent dislocation of the 
scapulohumeral joint.  As the Veteran is right-hand dominant, 
his right shoulder is considered the major extremity under 
this diagnostic code.  See August 2005 VA examination report.  
Under Diagnostic Code 5202, for recurrent dislocations of the 
major arm at the scapulohumeral joint, a 20 percent rating is 
granted for infrequent episodes and guarding of movement only 
at shoulder level.  A 30 percent rating is warranted when 
there are frequent episodes and guarding of all arm 
movements.  38 C.F.R. § 4.17a, Diagnostic Code 5202.  A 50 
percent rating is granted for fibrous union of the major arm.  
A 60 percent rating is warranted for nonunion (false flail 
joint) of the major arm.  Id.  An 80 percent rating is 
granted for loss of head of (flail shoulder) the major arm.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A November 1991 VA examination revealed that the Veteran's 
right upper extremity had normal range of motion.  However, 
the Veteran stated that he did not want to extend his 
shoulder, because most of his dislocations occur at the right 
shoulder when he extends that shoulder.  

The Veteran was provided with another VA examination in 
August 2005.  The examiner reported that when he asked about 
the Veteran's symptoms of his right shoulder, he kept 
referring to his left forearm and left arm.  The Veteran 
reported that he does most of his work with the right side 
because of the problems with the left arm.  The examiner 
confirmed with the Veteran and the service treatment records 
that the Veteran, in fact, injured the right shoulder during 
service.  The Veteran denied pain in his right shoulder when 
the examiner repeatedly asked him about pain in the shoulder.  
The examiner noted that the Veteran's right hand is dominant, 
which was determined by the use of the right hand for 
writing, eating and combing hair.  Examination of the right 
shoulder joint revealed a normal appearance with no heat, 
redness, swelling, effusion, drainage or abnormal movement.  
The Veteran was able to abduct his right shoulder to 110 
degrees.  He did not appear to have any pain at that degree, 
but he stopped moving.  The examiner determined that the 
limitation of motion appeared to be primarily due to 
weakness.  He was able to flex to 80 degrees.  External and 
internal rotation appeared to be normal without pain.  The 
Veteran demonstrated additional limitation of joint function 
after repetitive use due to weakness; however, the examiner 
could not determine the additional limitation in degrees.  
The evaluation revealed no atrophy of the right versus the 
left deltoid in the shoulder girdle muscles, although, in 
general, mild atrophy was noted in the right and left 
deltoid.  Motor function was 5/5 in the right upper 
extremity.   X-rays of the right shoulder revealed early 
osteoarthritis of the acromioclavicular joint and 
degenerative changes of the greater tuberosity of the 
humerus.  The examiner determined that the Veteran had 
limitations of frequent working above the head and frequent 
lifting of heavy objects above the head with the right upper 
extremity due to the condition of the right shoulder. 

The examiner noted that the Veteran has had several strokes 
and his memory was not that good.  The Veteran's son, who was 
present at the examination with the Veteran, was unable to 
tell the examiner where the major problem was as far as the 
right or left shoulder.  The Veteran insisted that he had 
problems with the left forearm and left shoulder and he 
seemed to indicate that he keeps dislocating his left 
shoulder.  The examiner documented that on examination, there 
was no significant difference in appearance or range of 
motion of the right and left shoulders.  The Veteran abducted 
and flexed both shoulders to the same degree and limitation 
in motion appeared to be secondary to weakness that may be 
related to his strokes.  The examiner noted that according to 
the Veteran's son, the Veteran has had strokes that have 
affected both sides of his body and the neurological 
examination revealed that the Veteran had hyperreflexia and 
clonus bilaterally.  The examiner determined that he was 
unable to come to any conclusion as to any major functional 
impairment that the Veteran's recurrent right shoulder 
dislocation may have caused him throughout the years.  The 
examiner stated that if the recurrent dislocation was a major 
problem one would expect to see more atrophy on the right 
side and this is not the case with the Veteran.  In addition, 
the examiner emphasized that the Veteran stated he does most 
of his work with the right side. 

A VA treatment record dated in April 2007 notes that the 
Veteran reported that he was unable to swim due to the pain 
in his right shoulder and that his right shoulder pops out 
with some activity.  

Based on the foregoing, the Board finds that the Veteran's 
recurrent dislocation of the right shoulder more closely 
approximates infrequent episodes with guarding of movement 
only at shoulder level.  As noted above, the evidence does 
not show that the Veteran has reported or demonstrated 
frequent episodes of dislocation.  In fact, during the August 
2005 VA examination it appeared that the Veteran did not have 
any significant problems with his right shoulder.  The Board 
recognizes that the Veteran was only able to flex the right 
arm to 80 degrees, 10 degrees lower than shoulder level due 
to weakness in the arm.  See 38 C.F.R. § 4.71, Plate I 
(normal shoulder flexion and abduction is from 0 to 180 
degrees with 90 degrees at shoulder level).  Nonetheless, the 
Board does not find that this is equivalent to guarding of 
all arm movements as required to receive the next higher 
rating of 30 percent for recurrent dislocation of the 
scapulohumeral joint under Diagnostic Code 5202.  

The Board has also considered whether the Veteran's recurrent 
dislocations of the right shoulder warrants a higher 
disability rating under other Diagnostic Codes for shoulder 
disorders.  The Veteran does not meet the requirements under 
Diagnostic Code 5201, limitation of motion of the arm, for a 
30 percent disability rating for a major extremity.  For the 
Veteran to receive a 30 percent disability rating under 
Diagnostic Code 5201 the Veteran must show limitation of 
motion midway between the side and shoulder level.  As noted 
above, the August 2005 VA examination showed that the 
Veteran's flexion was from 0 to 80 degrees with some pain and 
his abduction was from 0 to 110 degrees with limitation due 
to weakness.  Normal shoulder flexion and abduction is from 0 
to 180 degrees with 90 degrees at shoulder level.  38 C.F.R. 
§ 4.71, Plate I.  The Board recognizes that the Veteran 
demonstrated additional limitation based on weakness.  
However, during the August 2005 VA examination the Veteran 
asserted that he does most work with his right extremity.  
Furthermore, the evidence of record demonstrates that the 
Veteran does not have major functional limitations due to his 
recurrent dislocations of the right shoulder.  In this case, 
the Board finds that the Veteran's limited range of motion 
more closely approximates to the shoulder level.  
Accordingly, the Board finds that the Veteran does not meet 
the requirements for a higher rating under Diagnostic Code 
5201.  

The Board has considered additional functional loss due to 
factors such as pain, weakness, incoordination and 
fatigability in reaching its conclusion.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  The Board 
acknowledges the Veteran's right shoulder demonstrated 
weakness during the above range of motion testing at the 
August 2005 VA examination.  Nevertheless, the test for a 
higher rating under DeLuca is not pain or weakness in and of 
itself, but the additional functional limitation that such 
weakness causes.  Although, the Veteran demonstrated 
additional weakness on repeated testing, the examiner was 
unable to determine the additional limitation in degrees.  
The August 2005 VA examination revealed that the Veteran 
frequently has difficulty working above the head or lifting 
heavy objects above the head; however, he does not most of 
his work with the right arm.  Thus, the evidence of record 
does not show that the Veteran has functional loss warranting 
a rating higher than 20 percent.  

The Board observes that no other diagnostic codes relevant to 
the shoulders are applicable herein.  Diagnostic Code 5200 
(ankylosis of scapulohumeral articulations) and Diagnostic 
Code 5202 (other impairment of the humerus) are the only 
remaining provisions dealing with the shoulders, and the 
Veteran does not suffer from any of the disabilities they 
represent.  See 38 C.F.R. § 4.71a.  

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for recurrent dislocation of the right shoulder is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's recurrent dislocation of the 
right shoulder with the established criteria found in the 
rating schedule for recurrent dislocation of the 
scapulohumeral joint  shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Veteran is currently unemployed, but he 
has not indicated and the record does not show that his 
service-connected recurrent right shoulder disability has 
caused marked interference with employment.  In addition, the 
evidence reveals that his recurrent dislocation of the right 
shoulder has not necessitated any frequent periods of 
hospitalization or has otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Hearing Loss

The Veteran filed an increased rating claim for service-
connected left ear hearing loss in September 1991.  

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which in turn, are measured by puretone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (defective hearing is rated on the basis 
of a mere mechanical application of the rating criteria).  
The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  If hearing loss is service-
connected for only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI 
and VII as set forth in section 4.85(h) are used to calculate 
the rating to be assigned.  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz (Hz)) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is evaluated separately.  38 C.F.R. § 
4.85(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  The 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

During the pendency of this appeal, the RO increased the 
disability rating assigned to the Veteran's hearing loss from 
0 percent to 10 percent under Diagnostic Code 6100, effective 
March 24, 2003 after granting entitlement to service 
connection for the Veteran's right ear.  The Board will 
therefore consider whether the Veteran is entitled to a 
higher disability rating under both stages of this appeal.  
Additionally, the Board has considered whether additional 
staging is appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).   For reasons discussed in more detail below, the 
Board finds that the stages created by the RO are appropriate 
in light of the competent medical evidence of record and that 
there is no competent evidence that the Veteran's service-
connected disability underwent additional increases in 
severity during this appeal sufficient to warrant a higher 
evaluation (e.g., separate staged rating).

Prior to March 24, 2003

As noted above, the Veteran was only service-connected for 
his left ear hearing loss disability prior to March 24, 2003.  
Therefore, the Board will only consider the Veteran's left 
ear hearing loss disability in determining the appropriate 
disability rating prior to March 24, 2003.  

The Veteran underwent a VA audiology examination in November 
1991.  His puretone thresholds in the left ear were 35 dB at 
1000 Hz, 45 dB at 2000 Hz, 65 dB at 3000 Hz and 65 dB at 4000 
Hz.  The average decibel loss for the left ear was 53 dB.  
The examiner determined that he could not provide a speech 
recognition score for the Veteran because he was difficult to 
test due to a stroke that made it hard for the Veteran to 
attend to the task and follow directions.  The Veteran was 
unable to respond reliably to speech.

As the examiner determined that the use of speech 
discrimination test was not appropriate for the Veteran, the 
numerical hearing impairment is determined only by Table VIa.  
See 38 C.F.R. § 4.85(c).  Based on the above results, the 
Veteran's hearing acuity for the left ear is Level III.  The 
Veteran's right ear was not service-connected and therefore 
it is assigned to Level I.  See 38 C.F.R. § 4.85(f).  .  
Diagnostic Code 6100, Table VII provides a 0 percent 
disability rating for the hearing impairment demonstrated by 
the Veteran at the November 1991 VA examination.

Based on the foregoing, the Board finds that the Veteran's 
left ear hearing loss more closely approximates the criteria 
for an assignment of 0 percent ration prior to March 24, 
2003.  Entitlement to an increased rating on a schedular 
basis is not warranted.  

As of March 24, 2003

The Veteran underwent a VA audiologcial examination in 
September 2003.   The Veteran exhibited puretone thresholds 
in the right ear of 50 dB at 1000 Hz, 60 dB at 2000 Hz, 60 dB 
at 3000 Hz and 65 dB at 4000 Hz.  The average decibel loss 
for the right ear was 59 dB.  Speech recognition in the right 
ear was 84 percent. The Veteran exhibited puretone thresholds 
in the left ear of 60 dB at 1000 Hz, 75 dB at 2000 Hz, 85 dB 
at 3000 Hz and 90 dB at 4000 Hz.  The average decibel loss 
for the left ear was 78 dB.  The VA examination showed the 
Veteran had a78 percent speech recognition in his left ear.  
The Board observes that the VA examiner determined that the 
speech reception thresholds did not agree with the pure tone 
average, bilaterally and that his response reliability was 
poor.  He asserted that a valid diagnosis regarding hearing 
could not be determined at that time.  He recommended that a 
repeat audiological evaluation be conducted to determine the 
Veteran's true hearing and threshold levels. 

The Veteran was provided with another VA audiological 
examination in October 2003.  The VA examination reveals that 
the Veteran had 80 percent speech recognition in his right 
ear.  The Veteran exhibited puretone thresholds in the right 
ear of 50 dB at 1000 Hz, 60 dB at 2000 Hz, 65 dB at 3000 Hz 
and 65 dB at 4000 Hz.  The average decibel loss for the right 
ear was 60 dB.  The VA examination showed the Veteran had 76 
percent speech recognition in his left ear.  The Veteran 
exhibited puretone thresholds in the left ear of 55 dB at 
1000 Hz, 60 dB at 2000 Hz, 65 dB at 3000 Hz and 75 dB at 4000 
Hz.  The average decibel loss for the left ear was 64 dB.  

The Veteran's right ear hearing impairment did not meet the 
exception requirements under 38 C.F.R. § 4.86(a) or (b).  In 
addition, the examiner did not certify that the                                                                                                                                                                          
use of a speech discrimination test was not appropriate.  
Therefore, the numerical hearing impairment for the right ear 
is determined only by Table VI.  The Veteran's right ear 
hearing acuity is assigned to Level IV.  With respect to the 
Veteran's left ear, the Board notes that the Veteran's 
puretone thresholds at each of the four frequencies are 55 dB 
or more.  Therefore, he met the exception requirements for 
hearing impairment under 38 C.F.R. § 4.86(a) and the Board 
will determine the Roman numeral designation for hearing 
impairment for the left ear from either Table VI or Table 
VIa, whichever results in the higher numeral.  Under Table VI 
the Veteran's left ear hearing acuity is assigned to Level IV 
and under Table IVa the Veteran's left ear hearing acuity is 
assigned to Level V.  Thus, the Board will rate the Veteran 
using Table IVa.  Diagnostic Code 6100, Table VII provides a 
10 percent disability rating for the hearing impairment 
demonstrated by the Veteran at the October 2003 VA 
examination.

A June 2009 VA examination reveals that the Veteran had 
puretone thresholds in the right ear of 40 dB at 1000 Hz, 55 
dB at 2000 Hz, 60 dB at 3000 Hz and 75 dB at 4000 Hz.  The 
average decibel loss for the right ear was 58 dB.  He 
exhibited puretone thresholds in the left ear of 40 dB at 
1000 Hz, 50 dB at 2000 Hz, 60 dB at 3000 Hz and 70 dB at 4000 
Hz.  The average decibel loss for the left ear was 55 dB.  

The Veteran's hearing impairment did not meet the exception 
requirements under 38 C.F.R. § 4.86(a) or (b).  However, the 
examiner indicated that the use of the speech discrimination 
test was inappropriate as the Veteran was unable to respond 
reliably to the Maryland CNC word list due to a 
cerebrovascular accident in 2005.  Therefore, the numerical 
hearing impairment is determined by Table VIa.  The Veteran's 
hearing acuity in the right ear is assigned to Level IV and 
the hearing acuity in the left ear is assigned to Level III.  
Diagnostic Code 6100, Table VII provides a 10 percent 
disability rating for the hearing impairment demonstrated by 
the Veteran in June 2009.

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an assignment of a rating in excess of 10 percent 
for bilateral hearing loss on a schedular basis as of March 
24, 2003 is not warranted.  See 38 C.F.R. § 3.102.

With respect to whether the Veteran should be referred for a 
higher rating under an extra-schedular rating, the evidence 
does not show such an exceptional disability picture that the 
available schedular evaluation for bilateral hearing loss is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's bilateral hearing loss with 
the established criteria found in the rating schedule for 
hearing impairment shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The Veteran is currently unemployed, but he has not indicated 
and the record does not show that his service-connected 
bilateral hearing loss has caused marked interference with 
employment.  In addition, the evidence reveals that his 
bilateral hearing loss has not necessitated any frequent 
periods of hospitalization or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

IV.  Special Monthly Compensation (SMC)

The Veteran contends that as a result of multiple service-
connected disabilities and cerebrovascular accidents which he 
attributes to a head injury during military service, he is 
need of aid and attendance for VA compensation purposes, or, 
at the very least, is housebound.  The Veteran is service 
connected for the following disabilities: left urethral 
stricture secondary to radiation fibrosis, rated as 30 
percent disabling; posttraumatic stress disorder, rated as 30 
percent disabling, recurrent dislocation of right shoulder, 
rated as 20 percent disabling, duodenal ulcer, rated as 10 
percent disabling, bilateral hearing loss rated as 10 percent 
disabling and laceration of the scalp, rated as 0 percent 
disabling.  

Special monthly compensation (SMC) at the housebound rate is 
warranted when a veteran has a single service-connected 
disability rated as 100 percent disabling and is permanently 
housebound.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2009).  Housebound status is defined as being when 
the veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.  

The Veteran is not in receipt of service connection for a 
disability rated as 100 percent disabling.  Therefore, 
inasmuch as he does not meet the first criterion for 
housebound status, his claim for SMC at a housebound rate 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

SMC is also warranted, however, when a veteran, as a result 
of service-connected disability, is so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2009).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: inability of veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of veteran 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a) (2009).  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist, nor is it necessary that 
there be a constant need for aid and attendance.  Id.

In this case, the Veteran's essential argument is that he 
suffered a stroke in August 1991 and that the chronic 
residuals thereof have rendered him in need of aid and 
attendance.  See October 1991 statement in support of Claim.  
The Veteran argued that his stroke was the result of a head 
injury in service.  

Private treatment records show that he had a stroke in August 
1991, after which he was found to exhibit left sided 
weakness.  In addition, the Veteran had another stroke in May 
2005, left caused right sided weakness.  He was also found to 
need assistance for transfers from his wheelchair and he is 
only able to ambulate with assistance.  The Board notes that 
a rating decision in April 1992 determined that the stroke 
was not etiologically related to the Veteran's military 
service to include the claimed in-service head injury and 
denied service connection for residuals of a stroke.  The 
Veteran did not submit a substantive appeal to the March 2003 
statement of the case and the April 1992 rating decision 
became final.

The evidence does not show that the Veteran is blind, or that 
he has loss of use of both feet or one hand and one foot due 
exclusively to his service-connected left urethral stricture, 
PTSD, recurrent dislocation of the right shoulder, duodenal 
ulcer, bilateral hearing loss and laceration of the scalp. 
The Veteran was provided with a VA examination for housebound 
status or permanent need for aid and attendance in October 
2005.  During the October 2005 VA examination, the Veteran 
complained of left side weakness, due to a cerebrovascular 
accident in 1991 and right side weakness from another 
cerebrovascular accident in June 2005.  The examiner noted 
that he has bilateral knee contractures.  The Veteran 
reported that he is unable to prepare meals, walk or live 
alone.  The Veteran is wheelchair bound and he needs 
assistance to transfer out of the wheelchair.  The examiner 
noted that the Veteran had bilateral weakness and difficulty 
with fine motor control.  The examiner noted that with 
respect to restrictions of the lower extremities the Veteran 
can transfer with assistance.  He concluded that due to 
residual right and left weakness from two cerebrovascular 
accidents, the Veteran is unable to perform activities of 
daily living, prepare meals or leave the home on his own.  

The Veteran was provided with another VA examination in July 
2006.  The examiner noted that the Veteran was cognitively 
impaired and wheelchair bound with general bilateral 
weakness.  He was well groomed, but this was done by his 
family.  The examiner observed that the Veteran had right and 
left side weakness in all extremities, difficulty with fine 
motor control and he needed assistance with all of his 
activities of daily living including the use of bathroom 
facilities.  The examiner noted that the Veteran is unable to 
walk due to his cerebrovascular accidents that resulted in 
right and left hemiparesis.  He is able to transfer from his 
wheelchair with assistance, but he is unable to push his 
chair himself.  The examiner concluded that due to bilateral 
weakness in all extremities the Veteran is unable to perform 
any activities of daily living without assistance, including 
getting to and from the bathroom.  He is also unable to dress 
and undress himself.  The examiner also noted that the 
Veteran lacked motivation for self-care due to chronic 
depression.  

Based on the evidence discussed above, the Veteran requires 
assistance with all activities of daily living mainly due to 
his nonservice-connected residuals from two cerebrovascular 
accidents.  The evidence does not show that the Veteran is 
helpless or bedridden due solely to his service-connected 
disabilities.  Accordingly, as the pertinent criteria are not 
met, special monthly compensation based on the need for aid 
and attendance or being housebound is not warranted.
	
V.  Financial Assistance in the Purchase of an Automobile and 
Adaptive Equipment, or Adaptive Equipment only

As an initial matter, the Board observes that the regulations 
pertaining to eligibility for automobile and adaptive 
equipment were amended, effective August 8, 2006, and that 
such amendment is applicable to benefits awarded on or after 
December 10, 2004.  See 71 Fed. Reg. 44,915-44,920 (2006) 
(presently codified at 38 C.F.R. § 3.808 (2006)).  Notably, 
the amendment makes no substantive change to the content of 
the regulation.  Id. at 44,917.  Rather, it incorporates 
language which expressly expands the applicability of 38 
C.F.R. § 3.808 to disabilities awarded under 38 U.S.C.A. § 
1151.  

To warrant entitlement to an automobile and adaptive 
equipment under 38 U.S.C.A. § 3901(1)(A), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of one or both feet or one or 
both hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  See 38 C.F.R. § 3.808 
(2009).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv). 

The Veteran is service-connected for: left urethral stricture 
secondary to radiation fibrosis, rated as 30 percent 
disabling; PTSD, rated as 30 percent disabling; recurrent 
dislocation of right shoulder, rated as 20 percent disabling; 
duodenal ulcer, rated as 10 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling and laceration of 
the scalp, rated as 0 percent disabling.  

With respect to the Veteran's service-connected recurrent 
dislocation of the right shoulder, an August 2005 VA 
examination of the Veteran's right shoulder shows that the 
Veteran has some limitation of motion in the right arm as 
abduction of the right shoulder was limited to 110 degrees 
and flexion was limited to 80 degrees.  The Veteran did not 
demonstrate any pain with movement and the examiner 
determined that his limitation of motion was primarily due to 
weakness.  The Veteran reported that he did most of his work 
with right arm.  Accordingly, the Board concludes that the 
Veteran's service-connected recurrent dislocation of the 
right shoulder is not equivalent to loss of use of the right 
hand.  

The Veteran is not service-connected for any lower extremity 
disorder to include his feet and the Veteran's is not 
service-connected for a disorder of the left upper extremity 
to include his left hand.  As such, there is no competent 
evidence that the Veteran's service-connected disabilities 
result in the loss, or permanent loss of use, of one or both 
feet or one or both hands.  The record also does not show 
that the Veteran is service-connected for impairment of 
vision in both eyes.  The evidence of record shows that the 
Veteran does not have ankylosis of one or both knees or one 
or both hips as a result of his service-connected 
disabilities.  Based on the foregoing, the Board finds that 
the Veteran is not entitled to adaptive equipment for an 
automobile.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. 
§ 3.808(b)(1)(iv) (2009).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not 
applicable in the instant appeal.  Id.   


ORDER

1.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees is denied.  

2.  Entitlement to service connection for a left arm disorder 
is denied. 

3.  Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of right shoulder is denied

4.  Entitlement to a compensable rating for left ear hearing 
loss prior to March 24, 2003 is denied.  

5.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss as of March 24, 2003 is denied.

6.  Special monthly compensation, based on a need for the 
regular aid and attendance of another person, or on being 
housebound, is denied.

7.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, is denied.


REMAND

In the May 2000 Board remand the Board requested that the 
Veteran be provided with a VA examination to assess the 
Veteran's TDIU claim.  A review of the record indicates that 
VA did not provide the Veteran with a VA examination to 
evaluate his service-connected disabilities with respect to 
his TDIU claim.  Based on the foregoing, the Board finds that 
additional development is necessary in accordance with the 
Board's previous remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).

The Board notes that specially adapted housing is available 
to a veteran who has a permanent and total service-connected 
disability.  Currently, the Veteran does not have a permanent 
and total service-connected disability.  However, in 
VAOPGCPREC 94-90 (Sept. 25, 1990), VA's Office of General 
Counsel determined that a veteran's receipt of a total 
disability rating based on TDIU satisfies the prerequisite of 
a permanent and total rating for purposes of receipt of 
Chapter 11 compensation benefits, including as to eligibility 
for financial assistance in the acquisition of specially 
adapted housing.  Accordingly, the Board concludes the issue 
of entitlement to specially adapted housing and special home 
adaptation is inextricably intertwined with the claim of 
entitlement to a TDIU.  Thus, consideration of this issue 
must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran should be provided with a 
VA examination to determine whether the 
Veteran's service-connected 
disabilities, alone, render him unable 
to engage in substantially gainful 
employment.  The opinion should include 
a description of the overall effect of 
his service-connected disabilities on 
potential employment.  The opinion 
should state whether the Veteran's 
service-connected disabilities, alone, 
render him unemployable, with an 
explanation.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to a TDIU and 
specially adapted housing or special 
home adaptation, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


